      Case 2:18-cr-00217-RSM Document 474 Filed 08/03/20 Page 1 of 1



 1                                               THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7     UNITED STATES OF AMERICA,                        No. CR 18-00217-RSM

 8                                       Plaintiff,
 9                                                      ORDER GRANTING MOTION FOR
       v.
                                                        LEAVE TO FILE OVERLENGTH BRIEF
10     TIMOTHY MANTIE,

11                                       Defendant.

12
             The Court, having reviewed the defendant’s motion to file overlength reply brief,
13
     enters the following order:
14           IT IS HEREBY ORDERED that the motion is GRANTED. Defendant is permitted
15   to file its motion to suppress in excess of 12 pages.

16
             DATED this 3rd day of August, 2020.
17

18

19                                                           A
                                                      RICARDO S. MARTINEZ
20                                                    CHIEF UNITED STATES DISTRICT
                                                      JUDGE
21

22

23

24
